DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuya (JP 2005145396A).
Regarding claim 1, Tetsuya teaches
A driving support device that performs traveling to follow a preceding vehicle traveling in front of a host vehicle, the driving support device comprising: 
a first detection unit that detects an object in front of the host vehicle at a reflection point, 
a second detection unit that detects the object using an image, and 
a control unit that is communicably connected to the first detection unit and the second detection unit, 
wherein the control unit selects the object, which is a moving object detected by the first detection unit or the second detection unit, or a stationary object detected by the first detection unit or the second detection unit, determined to be a vehicle by the first detection unit and the second detection unit as a target of traveling to follow.
see at least [0006] and [0009]-[0012] where a host vehicle includes a drive assist device (ADA) 2. The driving support system includes a stereo camera unit, a millimeter wave radar unit, an image processing unit, a preview control unit, an engine control unit, and a vehicle dynamics control unit that are connected via a CAN (Controller Area Network). The driving support system detects a preceding vehicle traveling in the same lane as the host vehicle based on information from the imaging means and information from the radar means. The preceding vehicle information recognition unit 20 recognizes 3D object recognition processing based on the stereo image, the radar image, and captures the preceding vehicle ahead of the own vehicle based on the recognition result [0023]. When the preceding vehicle exists in front of the own vehicle, the own vehicle determines that it can follow the preceding vehicle and calculates a target vehicle speed for follow-up travel to the preceding vehicle.

Regarding claim 6, Tetsuya teaches
A driving support method that performs traveling to follow a preceding vehicle traveling in front of a host vehicle, the driving support method comprising: 
detecting an object in front of the host vehicle at a reflection point by a first detection unit, 
detecting the object using an image by a second detection unit, and 
selecting a moving object detected by the first detection unit or the second detection unit, or a stationary object detected by the first detection unit or the second detection unit, which is an object determined to be a vehicle by the first detection unit and the second detection unit, as traveling to follow by a control unit communicably connected to the first detection unit and the second detection unit. See preceding logic for claim 1.

Regarding claim 7, Tetsuya teaches
A driving support program that performs traveling to follow a preceding vehicle traveling in front of a host vehicle, the driving support program stored in a nonvolatile, non-transitory computer readable medium which causes a computer to execute the processing of: 
detecting an object in front of the host vehicle at a reflection point by a first detection unit, 
detecting the object using an image by a second detection unit, and 
selecting a moving object detected by the first detection unit or the second detection unit, or a stationary object detected by the first detection unit or the second detection unit, which is an object determined to be a vehicle by the first detection unit and the second detection unit, as traveling to follow by a control unit communicably connected to the first detection unit and the second detection unit. See preceding logic for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya in view of Sawamoto (US 20080249688 A1).

	Regarding claim 2, Tetsuya teaches
	The driving support device according to claim 1. Tetsuya teaches all of the elements of the current invention as stated above except wherein the control unit further selects the moving object detected by the first detection unit or the second detection unit as a target of traveling to follow regardless of whether the moving object is a vehicle determined by the first detection unit and the second detection unit.
	Sawamoto teaches it is known to provide the above elements. See at least FIG. 5 where the vehicle system detects a plurality of objects existing on the vehicle’s path (S06) and if a previous preceding vehicle does not exist (S08), then the object positioned closest to the present vehicle on the expected movement path is assigned as preceding vehicle (S09) regardless of whether the object was detected to be a vehicle determined by the first and second detection unit.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Tetsuya to incorporate the teachings of Sawamoto and provide the driving support device wherein the control unit further selects the moving object detected by the first detection unit or the second detection unit as a target of traveling to follow regardless of whether the moving object is a vehicle determined by the first detection unit and the second detection unit. In doing so, the process determines that a new target candidate emerges between the present vehicle and the preceding vehicle, and if the new vehicle target candidate was determined to be a moving object, then the process  performs the follow-travel control accordingly [0082]-[0083].

	Regarding claim 3, Tetsuya in view of Sawamoto teaches
	The driving support device according to claim 1, wherein the control unit further selects the moving object detected by the first detection unit or the second detection unit as a target of traveling to follow with priority over the stationary object detected by the first detection unit or the second detection unit and determined to be a vehicle by the first detection unit and the second detection unit. See at least Sawamoto FIG. 6 and [0077]-[0080] where the process has selected a preceding vehicle VT (shown in FIG.’s 7 & 8) as a target of traveling to follow (S103). When the system detects a new object that is closer to the host vehicle in comparison to the preceding vehicle, the system determines whether or not it should make the new object the new target of traveling to follow by determining whether or not the new object is a still object (S107). If it is determined that the new object is a still object, the process does not select the new object as a new target to follow and therefore determines that the previous preceding vehicle is maintained as a target of traveling to follow (S108).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya in view of Nath (US 20180079409 A1).

	Regarding claim 4, Tetsuya teaches
 	The driving support device according to claim 1, Tetsuya teaches all of the elements as stated above except wherein the control unit does not select the moving object as a target of traveling to follow when the relative lateral distance between the object and the host vehicle is equal to or greater than a predetermined value.
	Nath teaches it is known to provide the above elements. See at least FIG. 4 and [0034] where the host vehicle determines whether a preceding vehicle 48 is performing a lane change into an adjacent lane 46 by determining that half the width of the preceding vehicle is in the lane 46. When the process determines that the cutting-out vehicle 48 is outside of the host lane 46, the process does not select the cutting-out vehicle 48 as a target of traveling to follow.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Tetsuya to incorporate the teachings of Nath and provide the driving support device wherein the control unit does not select the moving object as a target of traveling to follow when the relative lateral distance between the object and the host vehicle is equal to or greater than a predetermined value. In doing so, the host vehicle will not select a preceding vehicle as a target vehicle to follow after determining that the target vehicle is departing the identified lane [0013].

	Regarding claim 5, Tetsuya in view of Nath teaches
	The driving support device according to claim 1, wherein the control unit does not select the moving object as a target of traveling to follow when the amount of overlap between the object and the host vehicle in the lateral direction is less than a predetermined value. See at least Nath FIG. 4, 7, and 10 and [0032]-[0036] where the system detects an offset value as a distance between centerline 81 (midpoint of a width of vehicle 48) and the outer boundary line 56. An offset value less than half the width of vehicle 48 indicates overlap of vehicle 48 over boundary line 56 on that side. As shown in FIG. 4, when the vehicle 48 laterally moves into a travelling lane 46, the amount of overlap between the vehicle 48 and the host vehicle is less than a predetermined value (overlap is less than 10%), and the system does not select the vehicle 48 as a target of traveling to follow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./9/21/22Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661